Citation Nr: 0508559	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lower digestive 
disorder, claimed as small bowel obstruction secondary to 
abdominal adhesions from hernia/abdominal surgeries, 
including secondary to the service-connected gastroesophageal 
reflux disease with dyspepsia.

2. Entitlement to an increased rating for gastroesophageal 
reflux disease with dyspepsia, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A motion to advance this case on the Board's docket, which 
was received by the Board on March 2, 2004, was granted by 
the Board on March 3, 2004, for good cause shown.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).  

In March 2004, the Board remanded the case to the RO, 
including for consideration of the claim for service 
connection for a lower digestive disorder secondary to the 
service-connected gastroesophageal reflux disease with 
dyspepsia.  The case has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The medical evidence does not show that the veteran has a 
lower digestive disorder, including small bowel obstruction 
and abdominal adhesions, that is causally related to his 
active military service or a service-connected disability.  

3.  The veteran's gastroesophageal reflux disease with 
dyspepsia is manifested by vomiting, indigestion, 
regurgitation, and abdominal pain.  
CONCLUSIONS OF LAW

1.  A lower digestive disorder, claimed as small bowel 
obstruction secondary to abdominal adhesions from 
hernia/abdominal surgeries, was not incurred in or aggravated 
by active service, and is not proximately due to or 
aggravated by a service-connected disability, including 
gastroesophageal reflux disease with dyspepsia.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2004).  

2.  The criteria for a rating in excess of 30 percent for 
gastroesophageal reflux disease with dyspepsia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.112, 4.114, Diagnostic Code 
7346 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

VA letters issued in July 2001, December 2001, March 2002, 
and March 2004 apprised the veteran of the information and 
evidence necessary to substantiate his claims.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
her possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated in March 2002.  
Although initial VA letters sent to him in July 2001 and 
December 2001 provided partial aspects of VCAA notice, 
adequate VCAA notice was not completed until provision of the 
March 2004 VA letter.  As such, in the present case, the 
veteran's claims were initially adjudicated before the VCAA 
notice letter was sent in March 2004.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices throughout the appeal period.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

The veteran has been provided every opportunity to identify 
and submit evidence in support of his claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
deficiency as to the timing of VCAA notice to the veteran is 
harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
VA outpatient treatment reports, and VA examination reports.  
The veteran has not identified any pertinent evidence that 
has not been obtained that is necessary to the adjudication 
of the issues addressed in this decision.  Essentially, all 
available evidence that could substantiate the claims has 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to the claims.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the 
claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records do not indicate that he 
had any problems related to his small bowel or that he was 
diagnosed with a lower digestive disability.  In March 1945, 
gastrointestinal X-ray examination, performed pursuant to a 
complaint of stomach pain, was normal.  On examination for 
discharge from service, in October 1945, examination of the 
abdomen, including for herniae or abnormality of viscera, was 
unremarkable.

In a report dated in May 1946, a private physician stated the 
veteran had been seen for a complaint of pain in the abdomen 
when he was diagnosed with duodenal ulcers.  

On initial VA examination subsequent to service, in July 
1946, physical examination and gastrointestinal X-ray 
examination were negative.  The veteran complained of 
recurrent burning sensation in his mid-abdomen, associated 
with belching and vomiting.  

The veteran was hospitalized at a VA medical center in 
November and December 1985 for a disability not at issue when 
it was noted the veteran complained of a several month 
history of a dull, epigastric abdominal heavy pain, brought 
on by eating.  Physical examination of the abdomen was 
unremarkable.  A gastrointestinal study showed a sliding 
hiatus hernia and gastroesophageal reflux.

Private medical records indicate that, in the 1990s, the 
veteran was again seen for complaints of abdominal pain after 
eating.  In February 2000, a private physician indicated that 
he had treated the veteran for intermittent bowel 
obstructions and incisional hernias.  It was reported that 
the veteran had undergone multiple abdominal surgeries and 
repair of an incisional hernia.  The reporting physician 
noted that the surgeries resulted in adhesions and led to the 
small bowel obstruction.  

Upon VA examination in April 2000, it was noted that the 
veteran had numerous surgical scars from coronary artery 
bypass grafting, times two; a subtotal colectomy; an 
appendectomy; and a cholecystectomy.  He had developed 
recurrent incisional hernias.  The impressions were recurrent 
gastroesophageal reflux disease, recurrent episodic small 
bowel obstruction secondary to abdominal adhesions, and 
recurrent incisional hernias.  

In a June 2001 letter, S.J.F., M.D. (Dr. F.), noted that the 
veteran had a history of coronary artery disease, colon 
cancer, and peptic ulcer disease.  He had recently been 
admitted with several episodes of partial small bowel 
obstruction and ileus.  The episodes had been escalating and 
were becoming more intense.  He had been evaluated by a 
general surgeon who believed the veteran's symptoms were 
consistent with adhesions from prior abdominal surgeries and 
a partial small bowel obstruction from a ventral hernia.  He 
underwent surgery to correct the ventral hernia with lysis of 
as many adhesions as possible.  Post-surgically, he continued 
to experience intermittent abdominal pain as expected.  

In a July 2001 letter, D.R.S., M.D. (Dr. S.), reported that 
the veteran was status post ventral herniorrhaphy.  He had 
had intermittent partial bowel obstruction, ultimately 
progressing to a near complete bowel obstruction, that 
required exploration and release of adhesions and then repair 
and closure of the same ventral hernia.  Subsequently, he had 
chronic pain of the abdominal wall.  It was recommended that 
he wear an abdominal binder.  

In a March 2002 letter, Dr. F. stated that the veteran's 
current problems included:  history of colon cancer, resected 
without recurrence in 1985; history of peptic ulcer disease; 
coronary artery disease; recent incisional hernia repair of 
the abdomen in May 2001; and diffuse osteoarthritis.  

In July 2002, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  He testified 
that his small bowel surgeries and obstructions were 
secondary to the service-connected gastroesophageal reflux 
with dyspepsia.  

Upon VA fee-basis examination in April 2004, the veteran 
reported a burning sensation with regurgitation when he lies 
down.  He also experienced vomiting and coughing.  He did not 
have any bleeding.  His symptoms were partially relieved by 
not eating after 5:00 pm.  He slept sitting up in a recliner.  
After a full clinical evaluation, the impression was:  
carcinoma of the colon, status post resection; small bowel 
obstruction, status post lysis of adhesions; incisional 
hernia secondary to colon resection with recurrence, status 
post repair; hiatal hernia with gastroesophageal reflux 
disease, currently managed with omeprazole by still 
symptomatic depending on position and oral intake; and peptic 
ulcer disease with recent recurrence, currently healed.  The 
examiner reviewed the veteran's claims folders and opined 
that the veteran's small bowel obstructions and incisional 
hernias were related to his colon cancer and were not related 
to the peptic ulcer disease and/or gastroesophageal reflux 
disease.  

Based on the evidence of record, the Board concludes that 
service connection for a lower digestive disorder, claimed as 
small bowel obstruction secondary to abdominal adhesions from 
hernia/abdominal surgeries, including secondary to the 
service-connected gastroesophageal reflux disease with 
dyspepsia must be denied.  The veteran was not treated for a 
lower digestive disorder or small bowel obstructions in 
service.  Furthermore, a VA examination concluded that the 
obstructions and incisional hernias were related to treatment 
of the veteran's colon cancer, not his gastroesophageal 
reflux disease.  Therefore, there is no competent medical 
evidence relating the disability to the veteran's active 
military service or a service-connected disability.  

To the extent that the veteran offers his own opinion that he 
has a lower digestive disorder or small bowel obstruction due 
to his military service or his service-connected 
gastroesophageal reflux disease with dyspepsia, the Board 
notes that his opinion is not probative on the issue.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  Espiritu, 
supra.  Based on the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, service connection for a lower digestive disorder, 
claimed as small bowel obstruction secondary to abdominal 
adhesions from hernia/abdominal surgeries, including 
secondary to the service-connected gastroesophageal reflux 
disease with dyspepsia, must be denied.  See Gilbert, supra.  

The Board notes that in his March 2005 Brief, the veteran's 
representative remarked that the directives of the March 2004 
Remand had not been fully accomplished.  Specifically, he 
asserted that the agency of original jurisdiction that not 
adjudicated the inextricably intertwined issue of entitlement 
to service connection for a lower digestive disorder, claimed 
as small bowel obstruction, secondary to the service-
connected gastroesophageal reflux disease.  However, the 
issue was included in the November 2004 supplemental 
statement of the case.  Moreover, since the disability at 
issue was the same, a separate rating action was not 
required.  Rather, the adjudication of the claim on a 
secondary basis represented another theory of entitlement 
which has now been appropriately addressed before the case 
was returned to the Board.  The veteran expressed his 
disagreement with the denial of secondary service connection 
and his disagreement was acknowledged in the January 2005 
supplemental statement of the case.  Accordingly, the Board 
finds that the directives of the March 2004 Remand were 
appropriately accomplished and there has been no prejudice to 
the veteran.  

III.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2004).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

The veteran's gastroesophageal reflux disease with dyspepsia 
is currently rated 30 percent disabling, by analogy, under 
Diagnostic Code 7346 for a hiatal hernia.  This diagnostic 
code provides that a 30 percent rating requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2004).  

Upon VA examination in April 2000, the veteran reported a 
history of gastroesophageal reflux disease with a recurrent 
bilious taste in his mouth and reflux of acid-like fluid from 
his stomach into his esophagus that had been worsening over 
the past 12 years.  His symptoms improved somewhat with 
Prevacid.  He could not lie recumbent and could not eat after 
5:00 p.m..  Abdominal pain prevented him from significant 
exertional activity and he had had hospitalizations for 
recurrent bowel obstructions on three occasions.  He wore a 
waist elastic support.  Clinical evaluation showed that the 
abdomen was soft and non-tender.  Numerous surgical scars 
were noted.  His current weight was 222 pounds; his maximum 
weight in the past year was 246 pounds.  The impression was 
recurrent gastroesophageal reflux disease with some 
amelioration with medication.  

A private medical record dated in January 2001 shows that the 
veteran was seen for complaints of abdominal pain, with 
nausea and vomiting.  He denied any recent melena or 
hematochezia.  Upon review of systems, there was no dysuria, 
no diarrhea, and no dizziness.  Bowel sounds were not heard, 
and there was tenderness in the mid-epigastric area, equal to 
the right lower quadrant.  The impression was abdominal pain, 
rule out small bowel obstruction.  

At a personal hearing before a Decision Review Officer at the 
RO in July 2002, the veteran testified that he continued to 
have pain in his stomach and he vomited three to four times 
per week.  He did not experience any bleeding.  He had to 
sleep in a recliner.  He indicated that his disability had 
limited his daily activities and he was putting on weight.  
He was only able to lift 10-15 pounds and he had to hire 
someone to have his lawn mowed and to perform household 
repairs.  He tried not to eat after 5:00 p.m..  He had not 
required any surgery for his gastroesophageal reflux disease.  
He had not been found to be anemic in the last year.  

VA outpatient treatment reports dated from June 2002 through 
December 2004 show that the veteran received ongoing 
treatment for various disabilities, including his service-
connected gastroesophageal reflux disease.  In March 2004, he 
denied angina or dyspnea.  Recent lab tests showed mild 
anemia normocytic after his hip surgery that was improving.  
In December 2004, it was noted that the veteran had fractured 
his hip recently and had to be operated on twice.  Since that 
time, he required a walker.  Presently, he complained of 
burning down his esophagus and stomach.  He sat up in bed to 
decrease the acid.  Bowel sounds were normal.  The abdomen 
was soft and supple without masses, tenderness, organomegaly, 
bruit, or palpable aneurysm.  The assessment was 
gastroesophageal reflux disease, not controlled by Prilosec.  

Upon VA fee-basis examination in April 2004, the veteran 
reported a burning sensation with regurgitation when he lies 
down.  He also experienced vomiting and coughing.  He did not 
have any bleeding.  His symptoms were partially relieved by 
not eating after 5:00 pm.  He slept sitting up in a recliner.  
He had not had any surgery for the condition.  Physical 
examination showed a mid-line surgical scar.  The abdomen was 
soft with some mild tenderness in the right lower quadrant 
and left mid-abdomen.  On straining, there was an 18-
centimeter diastasis noted.  Blood pressure was 104/70.  His 
weight was 207 pounds.  A colonoscopy in June 2000 was 
normal.  Clinical tests in 2003 showed gastric ulceration 
that subsequently healed, tertiary contractions in the 
esophagus and gastroesophageal reflux disease.  And upper GI 
series showed a hiatal hernia.  Small bowel follow-through 
showed some delayed transit time but no evidence of stenosis, 
dilatation, or obstruction.  The impressions were hiatal 
hernia with gastroesophageal reflux disease, currently 
managed with omeprazole but still symptomatic depending on 
position and oral intake, and peptic ulcer disease with 
recent recurrence, currently healed.  

While the evidence of record above demonstrates that the 
veteran continues to experience some symptoms of 
gastroesophageal reflux disease, including vomiting, 
abdominal pain, regurgitation, and indigestion, the evidence 
does not show that he has hematemesis or melena with moderate 
anemia, material weight loss; or that his symptoms are 
productive of severe impairment of health.  The Board notes 
that, upon VA fee-based examination in April 2004, the 
veteran was diagnosed with gastroesophageal reflux disease 
that remained symptomatic despite medication.  

Further, the veteran has asserted that he had lost 60 pounds 
in the last year, and therefore, he should be awarded a 60 
percent rating for his disability.  However, his assertion is 
not supported by the medical reports in his file.  Initially, 
the Board points out that at his personal hearing in July 
2002, the veteran testified that he was gaining weight 
because his activities had been restricted.  Upon VA 
examination in April 2000, he weighed 222 pounds.  Four years 
later, in April 2004, he weighed 207 pounds - a weight loss 
of only 15 pounds.  

The regulations provide that for the purposes evaluating 
conditions in § 4.114, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained over three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  The term "inability to gain 
weight" means that there has been substantial weight loss 
with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-
year-period preceding onset of the disease.  The veteran's 
weight loss has not been shown to be greater than 20 percent 
of his baseline weight, even with consideration that the 
maximum weight of 246 pounds that was reported in April 2000.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim.  Therefore, the benefit-of-
the-doubt doctrine does not apply, and the claim for a rating 
in excess of 30 percent for gastroesophageal reflux disease 
with dyspepsia must be denied.  38 U.S.C.A. § 5107(b); 
Alemany, supra.  


ORDER

Service connection for a lower digestive disorder, claimed as 
small bowel obstruction secondary to abdominal adhesions from 
hernia/abdominal surgeries, including secondary to the 
service-connected gastroesophageal reflux disease with 
dyspepsia is denied.  

An increased rating for gastroesophageal reflux disease with 
dyspepsia is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


